                   Case 7:21-mj-01879 Document 1 Filed on 08/31/21 in TXSD Page 1 of 2
 AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                         United States Courts
                                      UNITED STATES DISTRICT COURT Southern District of Texas
                                                                for the                                         &/>ED
                                                     Southern District of Texas
                                                  __________              __________                        August 31, 2021
                                                                                                   EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
                   United States of America                        )
                              v.                                   )
                                                                   )      Case No.      M-21-1879-M
                 Julio Cesar GONZALEZ                              )
          Y.O.B: 2001 Citizenship: United States                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                     08/30/2021                in the county of               Hidalgo              in the
      Southern          District of             Texas          , the defendant(s) violated:

             Code Section                                                    Offense Description
 Title 18, United States code,
 Section 2422 (b)                                Coercion and Enticement of a Minor




          This criminal complaint is based on these facts:

                    See "Attachment A"




           Continued on the attached sheet.
          u

&RPSODLQWDXWKRUL]HGE\$86$':DONHU
                                                                                              /s/ Eddie A. Ramirez
                                                                                              Complainant’s signature
6ZRUQWRDQGH[HFXWHGE\UHOLDEOHHOHFWURQLFPHDQVVZRUQ
WR3ULQWHGQDPHDQGWLWOHDQGDWWHVWHGWHOHSKRQLFDOO\SHU                           Eddie A. Ramirez, HSI Special Agent
)('5&5DQGSUREDEOH                                                                     Printed name and title
FDXVHIRXQGRQ
  Sworn to before me and signed in my presence.


 Date:             08/31/2021      4:14 pm
                                                                                                 Judge’s signature

 City and state:                          McAllen, Texas                         Nadia S. Medrano, U.S. Magistrate Judge
                                                                                               Printed name and title
       Case 7:21-mj-01879 Document 1 Filed on 08/31/21 in TXSD Page 2 of 2

                                                  dd,DEd

On August 26, 2021, Homeland Security Investigations (HSI) Rio Grande Valley Child Exploitation Investigations Task
Force (RGV CEITF) Special Agent (SA) Eddie Ramirez participated in an undercover online enticement investigation
on a social networking application (“the application”) and took on the persona of a thirteen-year-old female child.
The application uses the Internet, which is a means of interstate or foreign commerce. SA Ramirez entered a group
chatroom, located in the Rio Grande Valley, on the application.

Shortly after entering the chatroom, SA Ramirez received a message from a chatroom application user with a
username of Mr.JwithaD and a listed name of Julio GONZALEZ. GONZALEZ initiated the conversation by asking,
“Where you going the fun was only going to start”. SA Ramirez immediately stated “I’m 2 yung 4 every1”. In
subsequent conversation on the application, SA Ramirez stated he was a thirteen-year-old female child and in eighth
grade on multiple occasions.

Throughout the course of the conversation, GONZALEZ sent numerous sexually explicit messages to SA
Ramirez and planned a sexual encounter with the thirteen-year-old child SA Ramirez was personifying.
The following are samples from the conversation:

        08/26/2021        9:07:51 GONZALEZ:                   You know how to suck dick
        08/26/2021        9:08:21 GONZALEZ:                   If you give me okay head I’ll take your virginity

        08/26/2021        9:14:53 GONZALEZ:                   I’ll fuck you in my car I doubt you’ll last my cock is too
                                                              thick

        08/26/2021        9:46:58 GONZALEZ:                   Make sure to bring extra clothes your gonna bleed

        08/26/2021        9:49:50 GONZALEZ:                   I’ll be gentle at first
        08/26/2021        9:50:12 GONZALEZ:                   Then well once your cherry pops it’s all my fun from
                                                              there
        08/26/2021        9:50:45 GONZALEZ:                   I’m gonna go deep in you
        08/26/2021        9:51:16 GONZALEZ:                   Make sure to leave you hooked on taking dick
        08/26/2021        9:52:02 GONZALEZ:                   That’s what you are gonna do and swallow my cum or
                                                              taste it
        08/26/2021        9:53:28 GONZALEZ:                   I’ll make you cum before we even fuck I eat some
                                                              good pussy
        08/26/2021        10:04:52 GONZALEZ:                  just my dick is so thick that your pussy will try to push
                                                              me out but I’ll keep on fucking you

On August 30, 2021, GONZALEZ messaged SA Ramirez on the application and requested to meet with SA Ramirez,
posing as a thirteen-year-old female child. Arrangements were made to meet at a location in or near Pharr, Texas.
GONZALEZ sent messages via the application stating he was wearing black shorts, a black shirt, and tennis shoes,
and was driving a Gray (Hyundai) Sonata with blue LED lights. GONZALEZ subsequently flashed his headlights to
confirm his identity. Agents approached the vehicle and apprehended Julio Cesar GONZALEZ, the driver and sole
occupant of the vehicle. Additionally, agents located condoms inside of the vehicle.

GONZALEZ was subsequently interviewed at HSI McAllen. GONZALEZ admitted to SAs that he was the account user
of the listed account Mr.JwithaD, Julio GONZALEZ, who messaged and arranged a meeting to conduct illegal sexual
acts, to include sexual intercourse, with the thirteen-year-old child, and that he drove from Brownsville to Pharr to
meet the thirteen-year-old child.

If GONZALEZ had sex with a thirteen-year-old child, he could have been charged with aggravated sexual assault, in
violation of Texas Penal Code 22.021.
